Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Allowable Subject Matter
Claims 3, 5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2020 was filed after the mailing date of the application on 7/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US Patent Publication 20160164786) in view of Fan (US Patent Pub. 20170201557).

As per claims 1 and 6:  Fukuda discloses a policy file server for Internet access control, comprising:
a storage unit storing a policy file to specify a destination IP and port to which access has been approved with respect to each of a plurality of devices (Paragraph 81; policy Information includes information such as ID, port number, access restriction, and connection destination which preferentially connects);
a controller updating a policy file for the plurality of devices in a given cycle, determining whether the policy file has been updated based on the hash value of the device when the policy file request message is received, and transmitting, to the device, a policy file response message comprising the updated policy file through the communication unit if the policy file has been updated (Paragraph 92; Every time information about DNS stored in the external WAN server 14 connected to the external storage device, topology information, flow table information, or policy information is updated).
See Fan; Paragraph 25; the home gateway can uniquely identify and find the media file's metadata and management policy information from converged media index database stored in the home gateway or some other places for all home media contents. The hash value is calculated based on the media file's path and filename information, and the device ID. The hash value is unique to each media file in home's all media devices).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Fukuda and Fan in it’s entirety, to modify the technique of Fukuda for policy Information includes information such as ID, port number, access restriction, and connection destination by adopting Fan's teaching for The hash value is calculated based on the media file's path and filename information, and the device ID. The hash value is unique to each media file in home's all media devices. The motivation would have been to improve a policy file server for Internet access control.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US Patent Publication 20160164786) in view of Fan (US Patent Pub. 20170201557) and in view of Miyawaki (US Patent Pub. 20050210291).

As per claim 2:  Fukuda in view of Fan discloses the policy file server of claim 1, a storage unit storing a policy file to specify a destination IP and port to which access has been approved with respect to each of a plurality of devices (Paragraph 81; policy Information includes information such as ID, port number, access restriction, and connection destination which preferentially connects).
Fukada in view of Fan do not specifically disclose wherein: the policy file request message further comprises a digital signature of the device, and the controller verifies forgery of the policy file request message based on the digital signature, and transmits, to a manager apparatus, a warning message providing notification that the policy file request message has been forged through the communication unit if, as a result of the verification, the policy file request message has been forged (See Miyawaki; claim 20;  receiving notification from said firewalls of the detection of unauthorized access based on said security policy and information regarding the source of said unauthorized access; and notifying all of said firewalls of said unauthorized access source information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Fukuda, Fan and Miyawaki in it’s entirety, to modify the technique of Fukuda for policy Information includes information such as ID, port number, access restriction, and connection destination by adopting Miyawaki's teaching for a fake data packet to the SMF after the data packet is detected. The motivation would have been to improve a policy file server for Internet access control.

s 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US Patent Publication 20160164786) in view of Griot (US Patent Pub.  20180270840).

As per claims 4 and 7:  Fukada discloses a device for Internet access control, comprising:
an access policy file manager receiving an updated policy file from the policy file server in a given cycle through the communication module (See Fukuda; Paragraph 92; Every time information about DNS stored in the external WAN server 14 connected to the external storage device, topology information, flow table information, or policy information is updated).
Fukuda do not specifically disclose a storage module storing a basic permission list to specify a destination IP to which access has been approved and a policy file to specify a destination IP and port to which access has been approved (See Griot;  Paragraph 126, the policy information request message 415 may be generated and transmitted based on the UE 115-c determining that the policies to be updated are on the control plane signaling permissions list or other data structure); a communication module for communication with a policy file server (See Griot; Paragraph 93; one or more authentication server functions (AUSFs) 205, unified data management (UDM) entities 210, SMFs 215, user plane functions (UPFs) 220 (e.g., in communication with a data network (DN) 230), policy control functions (PCFs) 230, and authorization functions (AFs) 235).
c determining that the policies to be updated are on the control plane signaling permissions list . The motivation would have been to improve a policy file server for Internet access control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANTHONY D BROWN/               Primary Examiner, Art Unit 2433